Citation Nr: 1100006	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether an appeal has been timely perfected with respect to a 
June 2002 RO denial of entitlement to service connection for a 
right knee disorder, to include as secondary to the Veteran's 
service-connected left knee disability.

2.  Whether an appeal has been timely perfected with respect to a 
June 2002 RO denial of entitlement to service connection for a 
low back disorder, to include as secondary to the Veteran's 
service-connected left knee disability.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to the Veteran's service-
connected left knee disability.

4.  Entitlement to service connection for a right knee disorder, 
to include as secondary to the Veteran's service-connected left 
knee disability.

5.  Entitlement to service connection for a low back disorder, to 
include as secondary to the Veteran's service-connected left knee 
disability.

6.  Entitlement to service connection for a stomach disorder, to 
include gastroesophageal reflux disease (GERD), and to include as 
secondary to the Veteran's service-connected left knee 
disability.

7.  Entitlement to an increased rating for instability of the 
left knee, status post repair of a meniscus tear with a history 
of chondromalacia, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to May 1994.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Offices (RO) in Jackson, 
Mississippi, and New Orleans, Louisiana.  The RO in Jackson, 
Mississippi, is currently handling the matter.

In his July 2006 substantive appeal (on VA Form 9), the Veteran 
requested a Travel Board hearing with a member of the Board.  In 
an August 2006 statement filed after his substantive appeal, the 
Veteran indicated that he does not want a hearing.  Based upon 
this later document, the Board finds that the Veteran has 
withdrawn his earlier request for a hearing and will proceed with 
this appeal.  The Veteran testified about issues addressed in 
this appeal before the local RO in a personal hearing c0onducted 
in July 2007.  

At his July 2007 Decision Review Officer (DRO) hearing, the 
Veteran withdrew the issue of entitlement to service connection 
for a right ankle disorder from his current appeal.  Therefore, 
the issue was not certified to the Board.

In regards to the Veteran's right knee disorder and low back 
disorder claims, the RO determined that the Veteran did not file 
a timely substantive appeal (on VA Form 9) in response to the 
RO's June 2002 denial of these claims.  Thus, the RO treated 
these claims as new and material evidence claims for the purposes 
of this appeal.  However, the Veteran has continued to argue that 
he did submit timely substantive appeals for these claims.  
Therefore, the Board will initially discuss the timeliness issues 
for the Veteran's right knee disorder and lumbar spine disorder 
claims.  

The issue of entitlement to service connection for sleep 
apnea has been raised by the record in an April 2008 
statement from the Veteran, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  The issues 
of entitlement to service connection for a bilateral hip 
disorder, to include as secondary to the Veteran's 
service-connected left knee disability, and entitlement to 
service connection for drug and alcohol abuse disorder, to 
include as secondary to the Veteran's service-connected 
left knee disability, have been raised by the record in a 
July 2010 statement from the Veteran's representative, but 
have not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over these issues, and 
they are referred to the AOJ for appropriate action.  

All of the issues on appeal, except the timeliness issue, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A June 2002 rating decision denied entitlement to service 
connection for a right knee disorder, to include as secondary to 
the Veteran's service-connected left knee disability, and 
entitlement to service connection for a low back disorder, to 
include as secondary to the Veteran's service-connected left knee 
disability.

2.  The Veteran submitted a timely Notice of Disagreement (NOD) 
on August 6, 2002.

3.  The RO issued a Statement of the Case (SOC) on August 12, 
2003.

4.  The Veteran did not file a timely VA Form 9 in response to 
the August 2003 SOC, but a document submitted September 23, 2003 
meets the requirements for a timely substantive appeal of the 
issues address in the August 2003 SOC. 


CONCLUSIONS OF LAW

1.  The Veteran perfected a timely appeal of the RO's June 2002 
denial of entitlement to service connection for a right knee 
disorder, to include as secondary to the Veteran's service-
connected left knee disability.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

2.  The Veteran perfected a timely appeal of the RO's June 2002 
denial of entitlement to service connection for a low back 
disorder, to include as secondary to the Veteran's service-
connected left knee disability.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, an appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly completed 
VA Form 9 or other correspondence containing the necessary 
information.  38 C.F.R. § 20.202.

After a Veteran receives the SOC, he or she must file a formal 
appeal within sixty days from the date the SOC is mailed or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2010); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where 
claimant did not perfect appeal by timely filing substantive 
appeal, RO rating decision became final).  

A Veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for such 
an extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive appeal.  
38 C.F.R. §§ 20.202, 20.303 (2010).

In this case, the RO denied the Veteran entitlement to service 
connection for a right knee disorder, to include as secondary to 
the Veteran's service-connected left knee disability, and 
entitlement to service connection for a low back disorder, to 
include as secondary to the Veteran's service-connected left knee 
disability, in a rating decision dated in June 2002.  The Veteran 
was notified of the decision on June 24, 2002.  On August 6, 
2002, he filed a timely NOD.  The RO then issued a SOC on August 
12, 2003, and the Veteran was notified of the need to file a 
substantive appeal within a time limit.

Specifically, the Veteran was told in the August 12, 2003, 
correspondence accompanying the SOC that he had 60 days from the 
date of the SOC or the remainder of the one-year period from the 
date he was notified of the determination being appealed to file 
his substantive appeal, whichever was longer.  As the 60 days 
from the date of the SOC was longer, the Veteran thus had until 
October 12, 2003, to file an appeal.

It is clear from the record that the Veteran did not submit a VA 
Form 9 within the 60 days from the date the RO mailed the SOC or 
within the remaining one year period from the date of the mailing 
of the notification of the rating decision, nor did he request an 
extension of time in order to do so.  

However, pursuant to 38 C.F.R. § 20.202, a substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  According to the 
regulation, the substantive appeal should set out specific 
arguments relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  The regulation also states that 
proper completion and filing of a substantive appeal is the last 
action the Veteran needs to take to perfect an appeal.

On September 23, 2003, the Veteran submitted a document 
expressing his disagreement with the June 2002 rating decision.  
This statement alleged that the RO had inappropriately denied his 
service connection claims.  The RO did not accept the document as 
a substantive appeal since it was not on a VA Form 9.  However, 
this document clearly satisfies the criteria for a substantive 
appeal set forth in 38 C.F.R. § 20.202.  Thus, the Board finds 
that the Veteran's September 23, 2003, statement did constitute a 
substantive appeal to the June 2002 rating decision, as provided 
for in 38 C.F.R. § 20.202.  Archbold, 9 Vet. App. at 124.  
Therefore, the appeals were perfected.  38 U.S.C.A. §§ 7104(a), 
7105(a), 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.101(a), 
20.200, 20.202 (2010); YT v. Brown, 9 Vet. App. 195 (1996).

In light of the foregoing, the claims pertaining to whether 
appeals have been timely perfected with respect to a June 2002 RO 
denial of entitlement to service connection for a right knee 
disorder, to include as secondary to the Veteran's service-
connected left knee disability, and entitlement to service 
connection for a low back disorder, to include as secondary to 
the Veteran's service-connected left knee disability, are 
granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's timeliness claims.  This is so 
because the Board is taking action favorable to the Veteran by 
granting the timeliness claims on appeal; a decision at this 
point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).


ORDER

The Veteran's claim that he has perfected a timely appeal of the 
RO's June 2002 denial of entitlement to service connection for a 
right knee disorder, to include as secondary to the Veteran's 
service-connected left knee disability is granted; the timeliness 
appeal is granted to this extent only.

The Veteran claim that he has perfected a timely appeal of the 
RO's June 2002 denial of entitlement to service connection for a 
low back disorder, to include as secondary to the Veteran's 
service-connected left knee disability is granted; the timeliness 
appeal is granted to this extent only.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the remaining claims can be 
properly adjudicated.  

First, the Veteran's personnel file is not currently in the 
claims file.  In an August 2005 statement, the Veteran indicated 
that he was "written up" on several occasions and found to be 
Absent Without Leave (AWOL) during his duty.  The Veteran stated 
that these incidents caused him to become extremely depressed.  
These determinations would be particularly helpful in deciding 
the Veteran's acquired psychiatric disorder claim.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
determined that if all relevant personnel records have not been 
obtained, that may be a breach of the duty to assist and grounds 
for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); 
Loving v. Nicholson, 19 Vet. App. 96, 
101-03 (2005).

Second, the evidence of record contains copies submitted by the 
Veteran of private medical records for Dr. M.A. at the Ridgeland 
Diagnostic Center, and of Dr. G. and Dr. E.D.M. at the Matthews 
Chiropractic Clinic, L.L.C.  Specifically, the Veteran indicated 
in a May 2007 statement that the copes he submitted were partial 
copies of the private clinical records and that he wanted the RO 
to wait on a decision until complete records had been obtained 
from those providers.  However, complete copies of these private 
records have not been requested and obtained by the RO.  Attempts 
to secure all of these records must be made.  38 C.F.R. § 
3.159(c)(1) (2010) defines reasonable efforts in obtaining 
records outside the custody of the federal government as "an 
initial request for the records, and, if the records are not 
received, at least one follow-up request."

Additionally, the most recent outpatient treatment records from 
the VA Medical Center (VAMC) in New Orleans, Louisiana, are dated 
from July 2003.  The most recent outpatient treatment records 
from the VAMC in Jackson, Mississippi, are dated from December 
2007.  All pertinent records since these dates should be obtained 
and added to the claims file. 

A remand is also required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
acquired psychiatric disorder.  The Veteran has never been 
afforded a VA examination in regards to this claim.  The Board 
finds that an examination is needed prior to adjudication of the 
claim.  

Finally, the Veteran's last VA examination to assess the current 
severity of his service-connected left knee disabilities was in 
October 2006.  This evidence is inadequate to assess the 
Veteran's current level of severity since this examination is 
over four years old.  Additionally, the Veteran contends that he 
has been advised that he continues to have torn cartilage in his 
knee, despite the prior meniscectomy.  Therefore, a new VA 
examination is required to assess the current level of severity 
of the Veteran's service-connected left knee disabilities.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined 
contemporaneous examination required because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); VAOPGCPREC 11-95 (April 7, 
1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete service 
personnel records from the National Personnel 
Records Center (NPRC) or from any other source 
deemed appropriate.  Request Uniform Code of 
Military Justice (UCMJ) records.  Associate all 
such records with the Veteran's claim folder.  If 
no records can be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for the 
record, and the requirements of 38 C.F.R. § 
3.159(e)(i)-(iv) must be complied with.

2.  Contact the Veteran and request that he 
provide authorization forms necessary to allow 
the RO to obtain all of his private treatment 
(clinical) records from the following sources: 
      a)  Dr. M.A. at the Ridgeland Diagnostic 
Center (identified in a May 2007 Radiology Report 
submitted by the Veteran);
      b)  Dr. G. (identified in a May 2007 
Radiology Report submitted by the Veteran); and,
		c)  Matthews Chiropractic Clinic, L.L.C. 
(identified in a November 2005 medical opinion by 
Dr. E.D.M. that was submitted by the Veteran).
	
Thereafter, the RO should attempt to obtain those 
records. Do not associate duplicate records with 
the file.

3.  Obtain all pertinent outpatient treatment 
records from the VAMC in Jackson, Mississippi, 
since December 2007 that have not been secured 
for inclusion in the record.

Obtain all pertinent outpatient treatment records  
from the VAMC in New Orleans, Louisiana, since 
July 2003 that have not been secured for 
inclusion in the record.

If no additional medical records are located, a 
written statement to that effect should be 
requested for incorporation into the record.

4.  Provide a VA psychiatric examination to 
determine the etiology of the Veteran's 
currently-diagnosed acquired psychiatric 
disorder. 

All indicated tests and studies (to include 
psychological testing, as appropriate) should be 
accomplished, and all clinical findings should be 
reported in detail.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination report 
that the claims folder has been reviewed.  

The examiner must express an opinion as to 
whether it is "more likely than not" (likelihood 
greater than 50%), "at least as likely as not" 
(50%), or "less likely than not" (less than 50% 
likelihood) that the Veteran has an acquired 
psychiatric disorder that is related to his 
active military service, to include his in-
service complaints of depression and alcohol 
abuse.  A complete rationale should be provided 
for any opinion or conclusion.  The term "at 
least as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it means 
that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of the 
conclusion (e.g., diagnosis, etiology) as it is 
to find against the conclusion.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  The 
consequences of failure to report for a VA 
examination may include denial of his claim.  38 
C.F.R. §§ 3.158, 3.655 (2010).

5.  Provide a VA examination to evaluate severity 
of service-connected left knee disabilities.  The 
Veteran's claims folder must be reviewed by the 
examiner in conjunction with the examination.  
Ask the examiner to discuss all findings in terms 
of the diagnostic codes, particularly Diagnostic 
Codes 5010, 5257, and 5260.  The pertinent rating 
criteria must be provided to the examiner, and 
the findings reported must be sufficiently 
complete to allow for rating under all alternate 
criteria.  All indicated tests and studies should 
be accomplished, and all clinical findings should 
be reported in detail.  The description of the 
range of motion in the left knee must separately 
state the Veteran's range of motion in each 
plane, state where in each motion pain begins and 
what part of the motion is without pain, and 
state whether the total range or motion is 
decreased after repeated motions and whether the 
point in the range of motion at which pain is 
manifested changes after repetitions of the 
motion.  

The examiner is asked to review the Veteran's lay 
statements alleging that he still has torn 
cartilage in the left knee despite meniscectomy.  
The examiner should address these questions:  
   i) Is there medical or objective evidence that 
the Veteran currently has torn cartilage in the 
left knee?  
   ii) If the examiner concludes that the Veteran 
does not have any torn cartilage in the left 
knee currently, the examiner should describe the 
residuals of the torn meniscus and the 
meniscectomy.
   iii) State whether instability of the left 
knee is a residual of torn meniscus, status post 
meniscectomy, is a manifestation that that there 
is currently torn meniscal cartilage in the 
joint, is a manifestation or arthritis, or, if 
due to other etiology, explain the etiology of 
instability of the left knee.  
   iv) Explain which current symptoms are related 
to arthritis of the left knee, which symptoms are 
residuals of a torn meniscus or meniscectomy, and 
describe any symptom of left knee disability that 
is not related to arthritis or status post 
meniscectomy.  If the symptoms of arthritis and 
residuals of meniscectomy cannot be 
distinguished, please so state, and explain that 
statement.  

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  The 
consequences of failure to report for a VA 
examination may include denial of his claims.  38 
C.F.R. §§ 3.158, 3.655.

6.  Afford the Veteran VA examination as 
necessary to determine whether the Veteran 
currently has a right knee disorder and a low 
back disorder, and to determine the etiology of 
each disorder, if present.  The claims folder and 
a copy of this Remand should be made available to 
the examiner(s) for review in connection with 
each examination.  The examiner(s) should obtain 
a complete history from the Veteran, review the 
entire claims file, and each examiner should 
indicate, in each examination report, that such 
review was performed.  Any tests or studies 
deemed necessary for an accurate assessment 
should be conducted, and the results should be 
associated with the claims file and discussed in 
the examination report.  The examination report 
should include a detailed account of all 
pathology found to be present.  
   
   A.  The examiner who provides right knee 
examination should:
   i)  Assign a diagnosis for each disorder of 
the right knee.  
   ii) Unless there is no disorder of the right 
knee, the examiner should provide an opinion as 
to whether it is at least as likely as not (50 
percent or greater probability) that a right knee 
disorder is secondary to or etiologically related 
to a service-connected left knee disability.  
   iii) Unless there is no disorder of the right 
knee, the examiner should provide an opinion as 
to whether it is at least as likely as not (50 
percent or greater probability) that a right knee 
disorder has been chronic and continuous since 
the Veteran's active service.
   iv) Unless there is no disorder of the right 
knee, the examiner should provide an opinion as 
to whether it is at least as likely as not (50 
percent or greater probability) that a right knee 
disorder is permanently aggravated by the 
Veteran's service-connected left knee disability.  

In the examination report, the examiner must 
comment on the medical articles as to etiology of 
knee disorders discussed in the July 2010 
argument on the Veteran's behalf.    

   B.  The examiner who provides examination of 
the back/spine should:
   i) Assign a diagnosis for each disorder of the 
back.  
   ii) Unless there is no disorder of the back, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that a back 
disorder is secondary to or etiologically related 
to a service-connected left knee disability.  
   iii) Unless there is no disorder of the back 
knee, the examiner should provide an opinion as 
to whether it is at least as likely as not (50 
percent or greater probability) that a back 
disorder has been chronic and continuous since 
the Veteran's active service.
   iv) Unless there is no disorder of the back, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that a back 
disorder is permanently aggravated by the 
Veteran's service-connected left knee disability.  

In the examination report, the examiner must 
comment on the medical articles as to etiology of 
back disorders discussed in the July 2010 
argument on the Veteran's behalf.    

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

7.  Afford the Veteran VA examination as 
necessary to obtain opinion as to the onset and 
etiology of a stomach disorder, identified as 
GERD (gastroesophageal reflux disease).  The 
claims folder and a copy of this Remand should be 
made available to the examiner for review in 
connection with each examination.  The examiner 
should obtain a complete history from the 
Veteran, review the entire claims file, and each 
examiner should indicate, in each examination 
report, that such review was performed.  Any 
tests or studies deemed necessary for an accurate 
assessment should be conducted, and the results 
should be associated with the claims file and 
discussed in the examination report.  The 
examination report should include a detailed 
account of all pathology found to be present.  

The examiner who provides examination as to the 
etiology and onset of a stomach disorder, to 
include GERD, should address the following:
      i) Is it at least as likely as not (50 
percent or greater probability) that a stomach 
disorder had its onset during the Veteran's 
active service?
      ii) Is it at least as likely as not (50 
percent or greater probability) that a stomach 
disorder has been chronic and continuous since 
the Veteran's active service?
      iii) Is it at least as likely as not (50 
percent or greater probability) that a stomach 
disorder is related to or secondary to 
medications used to treat the Veteran's service-
connected left knee disability?  
      iv) Is it at least as likely as not (50 
percent or greater probability) that a back 
disorder is permanently aggravated by medication 
used to treat the Veteran's service-connected 
left knee disability?
      
In answering these questions, the examiner must 
comment on the Veteran's lay statements and the 
July 2010 lay statement on his behalf regarding 
the effect of medications in the onset and 
etiology of a stomach disorder.    

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

8.  After the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and afford 
the appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


